Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 07/05/2022 is acknowledged.
Claims 9, and 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann WO 2009111776 A1, in view of Enzmann US 20130333548 A1.
Regarding Claim 1, Lehmann teaches: A system for monitoring a pressure change within at least one compartment of an aircraft and operating a pyrotechnic device associated with a door latch, comprising: a door latch (60) structured and arranged in an aircraft door (30) that comprises; a pressure sensor (110) configured to provide a pressure signal (P0027) corresponding to a pressure within a compartment of an aircraft (P0024); a controller (103) responsive to the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0026); the controller further configured to determine a decompression event based on the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0024); and an output driver (150) configured to generate an output driver signal (P0028 L7) when the controller determines the decompression event based on the pressure signal corresponding to the pressure within the compartment of the aircraft from the pressure sensor (P0024, 0026-0028). Lehmann does not teach a pyrotechnic actuator that can move a latch bolt when the pyrotechnic actuator is actuated. Enzmann teaches that it is known in the art to have a pyrotechnical actuator (Enzmann: 20) for unlatching a door latch (Enzmann: 12) that moves a latch bolt (Enzmann: 16) when the pyrotechnical actuator is actuated (Enzmann: going from Fig 10 to Fig 11 shows the movement of latch bolt 16 when pyrotechnical actuator 20 is actuated). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Lehmann to include the pyrotechnical actuator of Enzmann to release the latch bolt of the aircraft door in the event of a decompression event via the, resulting in a more rapid latch release (Enzmann: P0003, P0004 L15-22), thereby increasing performance of the system. 
Regarding Claim 2, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a flange (Enzmann: Fig 10, 40) that is connected to the latch bolt (Enzmann: Fig 10, connected to latch bolt 16) and configured to move the latch bolt in response to the pyrotechnic actuator being actuated (Enzmann: comparing Fig 10 to Fig 11, 40 can be seen moving latch bolt 16 due to pyrotechnic actuator 20).
Regarding Claim 3, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a latch housing (Enzmann: 14) configured to house at least the latch bolt (Enzmann: Fig 10, latch bolt 16 is housed inside housing 14); and a pressure chamber (Enzmann: Fig 10, space between flange 40 and pyrotechnical actuator 20) located within the latch housing (Enzmann: Fig 10, space is located within housing 14), the pressure chamber operatively connected to the pyrotechnic actuator (Enzmann: Fig 10, space is used for expansion of gas; P0061).
Regarding Claim 4, Lehmann, in view of Enzmann teaches: The system of claim 1, further comprising: a spring (Enzmann: 46) configured to be moved in response to the pyrotechnic actuator being actuated (Enzmann: comparing Figs 10 to 11, spring can be seen to move in response to pyrotechnic actuator) and the latch bolt being moved by an actuation of the pyrotechnic actuator (Enzmann: latch bolt 16 moving can be seen going from Fig 10 to Fig 11 due to pyrotechnic actuator); and the spring further configured to return the latch bolt to a normal operating position (Enzmann: Fig 10) after implementation of the pyrotechnic actuator (Enzmann: spring 46 biases the latch bolt 16 to a normal operating position shown in Fig 10, therefore configured to return the latch bolt 16 to the normal operating position after firing of the pyrotechnic actuator, see Figs 10, 11).
Regarding Claim 5, Lehmann, in view of Enzmann, teaches: the system of claim 1, further comprising: a housing (Enzmann: 14) configured to support the pyrotechnic actuator (Fig 10, housing 14 can be seen to support pyrotechnic actuator 20); and the housing configured to contact a flange (Enzmann: 40) that is connected to the latch bolt (Fig 10, flange 40 is connected to latch bolt 16) and configured to move the latch bolt in response to the pyrotechnic actuator being actuated (Enzmann: comparing Fig 10 to Fig 11, 40 can be seen moving latch bolt 16 due to pyrotechnic actuator 20).
Regarding Claim 6, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a latch housing (Enzmann: 14) configured to house at least the latch bolt (Enzmann: Fig 10, housing 14 houses latch bolt 16); a pressure chamber (Enzmann: Fig 10, space between flange 40 and pyrotechnical actuator 20) located within the latch housing (Enzmann: Fig 10, space is located within housing 14), the pressure chamber operatively connected to the pyrotechnic actuator (Enzmann: Fig 10, space is used for expansion of gas; P0061); a spring  (Enzmann: 46) configured to be moved in response to the pyrotechnic actuator being actuated (Enzmann: comparing Figs 10 to 11, spring can be seen to move in response to pyrotechnic actuator) and the latch bolt being moved by an actuation of the pyrotechnic actuator (Enzmann: latch bolt 16 moving can be seen going from Fig 10 to Fig 11 in response to the pyrotechnic actuator); and the spring further configured to return the latch bolt to a normal operating position (Enzmann: Fig 10) after implementation of the pyrotechnic actuator(Enzmann: spring 46 biases the latch bolt 16 to a normal operating position shown in Fig 10, therefore configured to return the latch bolt 16 to the normal operating position after firing of the pyrotechnic actuator, see Figs 10, 11).
Regarding Claim 7, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: an electromechanical device (P0028 L7-9) configured to receive power (P0028 L7-10, it is the position of the Examiner that the electromechanical device receiving a signal to open the door latch 60 means that it is receiving power) and electromechanically move the latch bolt from a locked position to an unlocked position (P0028 L8-10, it is the position of the Examiner that the electromechanical device opening the door latch 60 would involve moving the latch bolt from a locked to an unlocked position); and the electromechanical device configured to receive power and electromechanically move the latch bolt from an unlocked position to a locked position (P0028 L8-10, it is the position of the Examiner that the electromechanical device being able to interact with door latch 60, means that it can move the latch bolt from unlocked to locked position as well).
Regarding Claim 10, Lehmann, in view of Enzmann, teaches: The system of claim 1, wherein the controller being configured to band pass filter the pressure signal and generate a filtered pressure signal (Lehmann: P0027); the controller being configured to determine a change in the filtered pressure signal and generate a pressure change output signal corresponding to a change in pressure (Lehmann: P0028); and the controller being configured to determine whether the pressure change output signal meets a predetermined threshold and generate a threshold output signal indicating that a decompression event has occurred if the pressure change output signal meets the predetermined threshold Lehmann: P0028.
Regarding Claim 11, Lehmann does not explicitly teach: A process. Lehmann does teach:  monitoring a pressure change within at least one compartment of an aircraft and operating a pyrotechnic device associated with a door latch, comprising: arranging a door latch (60) in an aircraft door (30) generating a pressure signal (P0027) corresponding to a pressure within a compartment of an aircraft (P0024) with a pressure sensor (110); receiving the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0026) with a controller (103); determining with the controller a decompression event based on the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0024); and generating a driver signal (P0028 L7) with an output driver (150) when the controller determines the decompression event based on the pressure signal corresponding to the pressure within the compartment of the aircraft from the pressure sensor (P0024, 0026-0028). Lehmann does not teach a pyrotechnic actuator that can move a latch bolt when the pyrotechnic actuator is actuated. Enzmann teaches that it is known in the art to have a pyrotechnical actuator (Enzmann: 20) for unlatching a door latch (Enzmann: 12) that moves a latch bolt (Enzmann: 16) when the pyrotechnical actuator is actuated (Enzmann: going from Fig 10 to Fig 11 shows the movement of latch bolt 16 when pyrotechnical actuator 20 is actuated). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Lehmann to include the pyrotechnical actuator of Enzmann to release the latch bolt of the aircraft door in the event of a decompression event via the, resulting in a more rapid latch release (Enzmann: P0003, P0004 L15-22), thereby increasing performance of the system. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 1 above) it would have been obvious to perform this method.
Regarding Claim 12, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a flange to be connected to the latch bolt and to move the latch bolt in response to the pyrotechnic actuator being actuated. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 2 above) it would have been obvious to perform this method.
Regarding Claim 13, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a latch housing to house at least the latch bolt; and configuring a pressure chamber to be located within the latch housing, the pressure chamber operatively connected to the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 3 above) it would have been obvious to perform this method.
Regarding Claim 14, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a spring to be moved in response to the pyrotechnic actuator being actuated and the latch bolt being moved by an actuation of the pyrotechnic actuator; and configuring the spring to return the latch bolt to a normal operating position after implementation of the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 4 above) it would have been obvious to perform this method.
Regarding Claim 15, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a housing to support the pyrotechnic actuator; and configuring the housing to contact a flange that is connected to the latch bolt and configured to move the latch bolt in response to the pyrotechnic actuator being actuated. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 5 above) it would have been obvious to perform this method.
Regarding Claim 16, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a latch housing to house at least the latch bolt; configuring a pressure chamber to be located within the latch housing, the pressure chamber operatively connected to the pyrotechnic actuator; configuring a spring to be moved in response to the pyrotechnic actuator being actuated and the latch bolt being moved by an actuation of the pyrotechnic actuator; and Page 7 of 10configuring the spring to return the latch bolt to a normal operating position after implementation of the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 6 above) it would have been obvious to perform this method.
Regarding Claim 17, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring an electromechanical device to receive power and electromechanically move the latch bolt from a locked position to an unlocked position; and configuring the electromechanical device to receive power and electromechanically move the latch bolt from an unlocked position to a locked position. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 7 above) it would have been obvious to perform this method. 
Regarding Claim 20, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, wherein Page 8 of 10band pass filtering the pressure signal and generating a filtered pressure signal; determining a change in the filtered pressure signal and generating a pressure change output signal corresponding to a change in pressure; and determining whether the pressure change output signal meets a predetermined threshold and generating a threshold output signal indicating that a decompression event has occurred if the pressure change output signal meets the predetermined threshold. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 20 above) it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 8, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, none of the prior art discloses or renders obvious a system for monitoring a pressure change having the combination of features recited in claim 8. The closest prior arts or record, the combination of Lehmann WO 2009111776 A1, and Enzmann US 20130333548 A1, teaches a system for monitoring a pressure change having much of the claimed structure but it fails to teach the pyrotechnic device configured to move the electromechanical device when the pyrotechnic device is actuated. 
Regarding Claim 18, none of the prior art discloses or renders obvious a system for monitoring a pressure change having the combination of features recited in claim 18. The closest prior arts or record, the combination of Lehmann WO 2009111776 A1, and Enzmann US 20130333548 A1, teaches a system for monitoring a pressure change having much of the claimed structure but it fails to teach the pyrotechnic device configured to move the electromechanical device when the pyrotechnic device is actuated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675